Citation Nr: 1343014	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  10-48 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial schedular rating, greater than 10 percent for gait instability due to chemo-radiation.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to a higher initial rating, on an extraschedular basis, greater than 30 percent, for gait instability due to chemo-radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from April 1968 until January 1970.
      
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection and assigned a 10 percent initial rating for gait instability due to chemo-radiation.  The Veteran appealed the initial rating assigned in this decision, and the matter is now before the Board.

The Veteran testified before the undersigned Acting Veterans Law Judge at a hearing held in St. Petersburg, Florida in August 2013.  A transcript of the hearing has been associated with the claims file.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system.  The documents within the system do not include any non-duplicative materials pertinent to the present appeal.

The issues of entitlement to TDIU and entitlement to a higher rating for gait instability on an extraschedular basis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDING OF FACT

Throughout the entire initial rating period, gait instability has been productive of dizziness and staggering.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for gait instability have been met throughout the initial rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.87, Diagnostic Code 6299-6204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Schedular Rating for Gait Instability

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2013).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's appeal for a higher initial rating for gait instability is an appeal from the initial assignment of a disability rating in December 2009.  When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, as the evidence discussed below shows, the disability has not significantly changed and a uniform evaluation is warranted.

In the September 2009 decision on appeal, the Veteran was awarded service connection for gait instability due to chemo-radiation therapy and granted an initial evaluation of 10 percent effective March 23, 2009.  The Veteran's specific disability is not listed on the Rating Schedule, and the RO assigned Diagnostic Code (DC or Code) 6299 pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2013).  The RO determined that the most closely analogous Diagnostic Code was 38 C.F.R. § 4.87, DC 6204, used for rating peripheral vestibular disorders.  Under DC 6204, the current 10 percent rating contemplates occasional dizziness, while a 30 percent rating is assigned on evidence of dizziness and occasional staggering.  38 C.F.R. § 4.84, DC 6204.

The Board finds that the Veteran's gait disorder has been 30 percent disabling throughout the period on appeal.  The Veteran has contended, including during his August 2013 hearing before the undersigned, that he experiences dizziness and staggering with more than occasional frequency.  The Veteran testified that in order to walk down a hall, for example, he must maintain one hand on a wall at all times or else he will "kind of wobble back and forth."  Staggering and dizziness have been to a sufficient degree to cause the Veteran to fall.  In a VA treatment record the Veteran endorsed a history of four falls due to "complaints of imbalance," and the Veteran also testified to the undersigned that a month before his hearing, he fell in the shower due to dizziness.

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007).  In this case, symptoms such as dizziness and staggering are capable of lay observation and thus the Veteran is competent to make such endorsements.  Id.  See also Layno v. Brown, 6 Vet. App. 465 (1994).  

To the extent that the Veteran has been consistent in his endorsements of dizziness and staggering, the Board also finds such reports to be credible and probative.  While the VA examiner determined that the Veteran's gait was normal, the Board finds the Veteran's testimony and VA treatment notes to be more probative of the Veteran's level of symptomatology than that examiner's reported observations made during a single, and limited, period of observation in a clinical setting.

A schedular rating of more than 30 percent is not available under DC 6204.  A ratings of higher than 30 percent is available under DC 6207, however such an evaluation is warranted only with loss of both auricles - and the Veteran's auricles are not missing.  Additionally, a 60 percent rating may be assigned for hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus by analogy to DC 6205 which is used for rating Meniere's syndrome.  While the Veteran has endorsed staggering, there is no evidence that his gait is cerebellar.  Furthermore, though he has endorsed dizziness, the Veteran has not endorsed vertigo - i.e. the sensation of spinning.  Thus, the Veteran's symptoms have not met the criteria for a rating of greater than 30 percent under DC 6205.

The Board concludes that the Veteran's service-connected gait instability has met the criteria for a 30 percent rating throughout the entire rating period on appeal.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

The Veteran's appeal arises from an appeal of the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  Nonetheless, in a hearing before the undersigned, the presiding Acting Veterans Law Judge clarified the issue on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim including any outstanding VA treatment records referable to his unstable gait.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.
 
VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  The Board finds that VA has satisfied its duty to assist by 
acquiring service records as well as records of VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examination in August 2009, during which the examiner conducted a physical examination of the Veteran, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

The Board finds that VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.


ORDER

An initial rating of 30 percent for gait instability disability is granted.


REMAND

Extraschedular Consideration

Where the Board finds that a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards, such cases will be forwarder to VA Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of the applicability of an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board has found that the Veteran's gait instability disability warrants the maximum schedular rating under the criteria described in 38 C.F.R. 4.87.  However, the schedular rating criteria are related only to dizziness and occasional staggering.  In this case, the Veteran has endorsed near-constant staggering when walking.  The Veteran's activities of daily living are affected to the extent that he has fallen while bathing, must maintain contact with walls when walking down hallways and, according to an October 2009 statement, he becomes unbalanced "with every step and every turn of [his] head."

The Board has reviewed the Veteran's contentions and finds them to be both competent, Layno, 6 Vet. App. 465, and credible, and illustrate an exceptional and unusual disability picture not adequately contemplated by the schedular rating criteria.

Entitlement to TDIU

The Veteran contends that his service-connected gait instability has rendered him unable to secure or follow a substantially gainful occupation.  However, at no time during the period on appeal has the Veteran met the schedular criteria for the establishment of TDIU under 38 C.F.R. § 4.16(a).  Specifically, TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2013). 

Nonetheless, where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  In this case, the record is not adequate to determine whether the Veteran is unemployable due to service-connected disabilities.

A VA examination should be conducted to help determine whether the Veteran's service-connected disabilities caused him to be unable to secure and follow a substantially gainful occupation.  Because the Veteran may or may not meet the schedular criteria for TDIU following the below-ordered development associated with gait instability, the RO should also refer the case to the VA's Director of Compensation and Pension with regard to whether TDIU may be granted on an extraschedular basis for any portion of the period on appeal during which the schedular criteria for TDIU are not met.  38 C.F.R. § 3.321(b)(1) (2013); Bowling v. Principi, 15 Vet. App. 1 (2001).

Accordingly, the case is REMANDED for the following action:

1.  The claim for an increased rating for gait instability should be submitted to the Director, Compensation and Pension Service for extraschedular consideration consistent with 38 C.F.R. § 3.321(b), to determine whether a rating in excess of 30 percent is warranted for service-connected gait instability on an extraschedular basis.

2.  Schedule a VA examination with regard to the issue of the impact of the Veteran's service connected disabilities, to include gait instability, on his ability to work.

3.  Refer the issue of TDIU to the VA Director Compensation and Pension Service for consideration of the assignment of TDIU on an extra-schedular basis.  38 C.F.R. § 4.16(b) (2013). 

4.  After completing all indicated development, readjudicate the claims on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


